Opinion by
Me. Justice Sterrett:
The account of defendant in error as one of the supervisors of *263Shippen township, for the year ending March, 1885, was settled by the township auditors; and their report thereof entered in the township book under date of April 13, 1885. The report, without date, was published in two of the county papers issued on the 16th of same month. On May 8 a copy thereof was filed in the office of the clerk of quarter sessions, and on the following day a similar copy of the account, sworn to by the supervisors, was filed with the township clerk.
On the day the report was filed in the court of quarter sessions, George Edwards, a citizen and taxpayer of the township, on its behalf, appealed from the decision of the auditors to the court of common pleas; and in November following the court directed an issue to determine the disputed facts. Plaintiff below thereupon moved for a rule to show cause why the appeal should not be stricken off. Pending the rule he also filed a declaration, embodying a copy of the auditors’ report and concluding thus : “This report was dated April 13, 1885, sworn to on May 8, 1885, and filed with quarter sessions clerk.”
It was not even alleged that these dates are erroneous, or that the report had been made before it purports to have been. Depositions having been taken for the purpose of showing that the settlement had been concluded by the auditors and entered in the township book more than thirty days before the appeal was taken, the rule was made absolute and the appeal stricken from the record. It is contended there was error in thus summarily disposing of the appeal, and we think there was.
The evidence upon which the court appears to have acted was insufficient to justify the conclusion that the report of the township auditors was not finally concluded and adopted by them on the day it bears date.
It is not inconsistent with the fact that the account of defendant in error was submitted to the auditors in March, 1885, and by them held under advisement until the day the report bears date. There is nothing to show that the date appended to the report was unauthorized by the auditors, or that their authority in the premises had been previously exhausted. In the absence of clear and satisfactory evidence of fraud or mistake, the date affixed to such reports should be regarded as conclusive in determining whether an appeal is in time or not. If it were otherwise, taxpayers and other interested parties might often be misled to their injury.
*264Tbe order of Court striking off tbe appeal is reversed and vacated, appeal reinstated, and procedendo awarded.